DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 21st, 2022 has been entered. Claims 1, 5, 10, 11, 13, & 14 have been amended. Claim 9 has been canceled. Claims 1, 3-8, & 10-19 remain pending. The amendments overcome the previous drawing objections and 112(b) rejections.
Response to Arguments
Applicant’s arguments, see Pages 10-16, filed June 21st, 2022, with respect to Claims 1, 3-8, & 10-12 have been fully considered and are persuasive.  The 102 & 103 rejections of claims 1, 3-8, & 10-12 has been withdrawn. 
Applicant's arguments filed, see pages 17-21 have been fully considered but they are not persuasive. Regarding independent claim 13, applicant argues, that the electrodes of Shelton 2565 & 2566 are quarter-sphere shaped and are not hemisphere shaped, further applicant argues that Shelton does not disclose or suggest a substantially spherical radiator, as the electrodes are quarter-spheres therefore creating a hemisphere and not a sphere shape. The examiner respectfully disagrees, although Figure 35 & 36 portray electrodes in a shape similar to a quarter-sphere, Shelton directly states ([0127]) that the active electrode and the return electrode may comprise hemispheres (emphasis added to the plural ending of hemispheres) on the tip of the end effector, further the active electrode and return electrode hemispheres may be separated by an insulator, therefore it is the examiners position that the active electrode would comprise one hemisphere and the return electrode would comprise a second hemisphere, as the two hemispheres (as described by Shelton) are separated by an insulator. It is further the examiners position that the two hemispherical electrodes, separated by an insulator, would create a spherical radiator, as two hemispheres make a substantially spherical shape. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 20150080891 A1), in view of Hancock et al.(US 20130289557 A1), hereinafter Shelton in view of Hancock.
Regarding claim 13, Shelton discloses an electrosurgical instrument ([0051] & [0052]; Figure 1—element 100) for delivering radiofrequency (RF) electromagnetic (EM) energy and microwave EM energy for resection and ablation of biological tissue ([0051]-[0052]; the device can supply energy such as electrical energy, ultrasonic energy, heat energy or any combination; the generator can comprise an RF source, ultrasonic source, a direct current source and/or any other suitable type of electrical energy source which may be activated independently or simultaneously), the instrument comprising: a transmission line for conveying the RF EM energy and the microwave EM energy ([0002], [0051] & [0052]; Figure 1—element 122; the generator is connected to the electrosurgical instrument via any suitable transmission medium; the cable may comprise multiple electrical conductors for the application of electrical energy to positive and negative electrodes of the electrosurgical instrument); and an instrument tip ([0127]; Figure 35—element 2526) at a distal end of the energy conveying cable structure ([0051], [0052], & [0127]; Figure 35—element 2526; end-effector is configured to receive power from instrument cable), the instrument tip comprising: a first conductive hemisphere ([0127]; Figure 35—2565); a second conductive hemisphere ([0127]; Figure 35—element 2566); and a planar dielectric layer ([0127]; Figure 35—element 2571) located in a physical separation gap between the first conductive hemisphere and the second conductive hemisphere ([0127]; Figure 35—element 2571; the first conductive hemisphere (2565) and the second conductive hemisphere (2566) are separated by an insulator (2571)), wherein the first conductive hemisphere and the second conductive hemisphere are configured to: radiate the microwave EM energy as a substantially spherical field (In the instant application (Page 13, line 3- Page 14, line 30) applicant teaches a tip structure (Figure 2—element 200), comprising a substantially spherical radiator having a first and second conductive hemisphere (Figure 2—element 202 & 204) separated by a dielectric material (Figure 2—element 206), wherein each hemisphere comprises an electrode (Figure 2—elements 208 & 210), wherein the hemispheres at microwave frequencies appear electrically like a single sphere, and microwave energy can be radiated by the first and second hemisphere in a substantially spherical pattern, while during radio frequency the tip structure appears electrically as a parallel plate capacitor; seeing as Shelton discloses all of the limitations of the tip structure as in the instant application—first conductive hemisphere with a first electrode (Figure 35—element 2565), a second conductive hemisphere with a second electrode (Figure 35—element 2566), and a planar insulative layer (Figure 35—element 2571) separating the hemispheres), it is the examiner’s position that the instrument tip would be capable of radiating microwave EM energy as a substantially spherical field, as described in the instant application), and provide respectively an active electrode ([0127]; Figure 35—element 2565) and a return electrode ([0127]; Figure 35—element 2566) on opposing sides of the separation gap ([0127]; Figure 35—element 2571) for delivering the RF EM energy ([0001] & [0002]).
Shelton does not disclose the instrument comprising: a coaxial transmission line for conveying the RF EM energy and the microwave EM energy, the coaxial transmission line comprising an inner conductive layer, an outer conductive layer and a dielectric layer separating the inner conductive layer from the outer conductive layer; wherein the first conductive hemisphere is electrically connected to the inner conductive layer, and wherein the second conductive hemisphere is electrically connected to the outer conductive layer. 
Hancock teaches a radiofrequency energy delivery device comprising an instrument tip ([0153]-[0155]; Figure 12—element 340) with two conductive portions ([0153]-[0155]; Figure 12 & 14—elements 348 & 350) wherein the first and second conductive portions act as active and return electrodes when conveying radio frequency ([0011]), a coaxial transmission line ([0153]; Figure 12—element 332) for conveying the RF EM energy and the microwave EM energy ([0153]), the coaxial transmission line comprising an inner conductive layer ([0153]; Figure 2—element 334), an outer conductive layer ([0153]; Figure 12—element 336) and a dielectric layer ([0153]; Figure 12—element 338) separating the inner conductive layer from the outer conductive layer ([0155]); wherein the first conductive portion ([0011], & [0153]-[0155]; Figure 12—element 348) is electrically connected to the inner conductive layer ([0011], & [0153]-[0155]; Figure 12—element 334), and wherein the second conductive portion ([0011], & [0153]-[0155]; Figure 12 & 14—element 350) is electrically connected to the outer conductive layer ([0011], & [0153]-[0155]; Figure 12—element 336).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device as disclosed by Shelton, to include the teachings of Hancock, wherein the transmission line is a coaxial cable and the inner conductor is connected to the active electrode and the outer conductor is connected to the return electrode, as both references and the claimed invention are directed toward supplying RF energy to tissue. As disclosed by Shelton, the generator is connected to the electrosurgical instrument via any suitable transmission medium; the cable may comprise multiple electrical conductors for the application of electrical energy to positive and negative electrodes of the electrosurgical instrument ([0051] & [0052]); as disclosed by Hancock, RF energy is fed from the generator to the instrument tip via a coaxial cable ([0114]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as described above, as such a modification would yield the predictable results of providing a suitable transmission line for connection to a bipolar instrument tip, and therefor provide for and electrical connection to an active and return electrode located on an instrument tip.
Regarding claim 14, Shelton in view of Hancock disclose all of the limitations of claim 13, as described above. 
Shelton further discloses wherein the instrument tip has a diameter to be inserted into a patient through a trocar of an endoscope and can be configured for laparoscopic procedures ([0102] & [0131]).
Shelton does not disclose wherein the ball-shaped instrument tip has a diameter equal to or less than 3mm. 
Hancock teaches wherein the instrument can fit through a channel of an endoscope and has a diameter equal to or less than 3 mm ([0060] & [0175]; the device preferably has a diameter of 2.5mm to enable it to fit down the instrument channel of an endoscope).
A person of ordinary skill in the art, would have been motivated to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can deliver RF energy to tissue and be used in endoscopic procedures. As disclosed by Shelton, the instrument has a diameter which can be inserted into a patient through a trocar of an endoscope ([0102] & [0131]), Shelton does not explicitly disclose the diameter of the instrument, although Hancock discloses that the diameter of an instrument is preferably less than 2.5mm to fit in the instrument channel of an endoscope ([0060] & [0175]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as both references are directed toward electrosurgical devices for delivering radio frequency energy to tissue and that are useable with an endoscope in an endoscopic procedure, wherein it is preferable that the instrument has a diameter of 2.5mm or less in order to fit in the instrument channel of the endoscope. 
Regarding claim 15, Shelton in view of Hancock disclose all of the limitations of claim 13, as described above. 
Shelton further discloses wherein the first conductive hemisphere ([0127]; Figure 35—element 2565) and the second conductive hemisphere ([0127]; Figure 35—element 2566) are symmetrically mounted on the planar dielectric layer ([0127]; Figure 35—element 2571; Figure 35 shows the conductive hemispheres (2565 & 2566) as symmetrical about the insulative layer (2571)).
Regarding claim 16, Shelton in view of Hancock disclose all of the limitations of claim 13, as described above. 
Shelton does not disclose a first electrical connector mounted on a first surface of the planar dielectric layer, the first electrical connector electrically connecting the inner conductive layer to the first conductive hemisphere; and a second electrical connector mounted on a second surface of the planar dielectric layer opposite to the first surface, the second electrical connector electrically connecting the outer conductive layer to the second conductive hemisphere.
Hancock further teaches the coaxial feed line ([0135]) further comprising a first electrical connector ([0135]; Figure 11—element 322) mounted on a first surface of the planar dielectric layer ([0135]; Figure 11—element 312), the first electrical connector electrically connecting the inner conductive layer to the first conductive portion ([0135]; Figure 11—element 284; the inner conductor of the coaxial feed line is connected to the first conductive portion (284) via connector (322)); and a second electrical connector ([0135]; Figure 11—element 324) mounted on a second surface of the planar dielectric layer ([0135]; Figure 11—element 314) opposite to the first surface ([0135]; Figure 11—element 312), the second electrical connector ([0135]; Figure 11—element 324) electrically connecting the outer conductive layer to the second conductive portion ([0135]; Figure 11—element 286; the outer conductor of the coaxial feed line is connected to the second conductive portion (286) via connector (324)).
A person of ordinary skill in the art, would have been motivated to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as described above, as both references and the claimed invention are directed toward electrosurgical devices that can deliver RF energy to tissue. As disclosed by Shelton, the generator is connected to the electrosurgical instrument via any suitable transmission medium; the cable may comprise multiple electrical conductors for the application of electrical energy to positive and negative electrodes of the electrosurgical instrument ([0051] & [0052]); as disclosed by Hancock, RF energy is fed from the generator to the instrument tip via a coaxial cable ([0114]), and the connectors provide a connection from the coaxial cable to the instrument tip to receive RF energy ([0135]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Shelton, to include the teachings of Hancock, as described above, as such a modification would yield the predictable results of providing a suitable transmission line for connection to a bipolar instrument tip, and therefor provide for and electrical connection to an active and return electrode located on an instrument tip.
Allowable Subject Matter
Claims 1, 3-9, & 10-12 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Accordingly, claims 13-16 are rejection; claims 17-19 are objected to as being dependent upon a rejected base claim; claims 1, 3-9, & 10-12 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794